
	

115 HR 6735 : Public-Private Cybersecurity Cooperation Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6735
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Secretary of Homeland Security to establish a vulnerability disclosure policy for
			 Department of Homeland Security internet websites, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public-Private Cybersecurity Cooperation Act. 2.Department of Homeland Security disclosure of security vulnerabilities (a)Vulnerability disclosure policyThe Secretary of Homeland Security shall establish a policy applicable to individuals, organizations, and companies that report security vulnerabilities on appropriate information systems of Department of Homeland Security. Such policy shall include each of the following:
 (1)The appropriate information systems of the Department that individuals, organizations, and companies may use to discover and report security vulnerabilities on appropriate information systems.
 (2)The conditions and criteria under which individuals, organizations, and companies may operate to discover and report security vulnerabilities.
 (3)How individuals, organizations, and companies may disclose to the Department security vulnerabilities discovered on appropriate information systems of the Department.
 (4)The ways in which the Department may communicate with individuals, organizations, and companies that report security vulnerabilities.
 (5)The process the Department shall use for public disclosure of reported security vulnerabilities. (b)Remediation processThe Secretary of Homeland Security shall develop a process for the Department of Homeland Security to address the mitigation or remediation of the security vulnerabilities reported through the policy developed in subsection (a).
 (c)ConsultationIn developing the security vulnerability disclosure policy under subsection (a), the Secretary of Homeland Security shall consult with each of the following:
 (1)The Attorney General regarding how to ensure that individuals, organizations, and companies that comply with the requirements of the policy developed under subsection (a) are protected from prosecution under section 1030 of title 18, United States Code, civil lawsuits, and similar provisions of law with respect to specific activities authorized under the policy.
 (2)The Secretary of Defense and the Administrator of General Services regarding lessons that may be applied from existing vulnerability disclosure policies.
 (3)Non-governmental security researchers. (d)Public availabilityThe Secretary of Homeland Security shall make the policy developed under subsection (a) publicly available.
			(e)Submission to Congress
 (1)Disclosure policy and remediation processNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a copy of the policy required under subsection (a) and the remediation process required under subsection (b).
				(2)Report and briefing
 (A)ReportNot later than one year after establishing the policy required under subsection (a), the Secretary of Homeland Security shall submit to Congress a report on such policy and the remediation process required under subsection (b).
 (B)Annual briefingsOne year after the date of the submission of the report under subparagraph (A), and annually thereafter for each of the next three years, the Secretary of Homeland Security shall provide to Congress a briefing on the policy required under subsection (a) and the process required under subsection (b).
 (C)Matters for inclusionThe report required under subparagraph (A) and the briefings required under subparagraph (B) shall include each of the following with respect to the policy required under subsection (a) and the process required under subsection (b) for the period covered by the report or briefing, as the case may be:
 (i)The number of unique security vulnerabilities reported. (ii)The number of previously unknown security vulnerabilities mitigated or remediated.
 (iii)The number of unique individuals, organizations, and companies that reported security vulnerabilities.
 (iv)The average length of time between the reporting of security vulnerabilities and mitigation or remediation of such vulnerabilities.
 (f)DefinitionsIn this section: (1)The term security vulnerability has the meaning given that term in section 102(17) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501(17)), in information technology.
 (2)The term information system has the meaning given that term by section 3502(12) of title 44, United States Code. (3)The term appropriate information system means an information system that the Secretary of Homeland Security selects for inclusion under the vulnerability disclosure policy required by subsection (a).
				
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
